411 F.3d 668
UNITED STATES of America, Plaintiff-Appellee,v.Damon DUNBAR, Defendant-Appellant.
No. 02-1766.
United States Court of Appeals, Sixth Circuit.
Filed: June 8, 2005.

1
Wayne F. Pratt, U.S. Attorney's Office, Detroit, MI, for Plaintiff-Appellee.


2
Suzanna Kostovski, Detroit, MI, for Defendant-Appellant.


3
Before: MOORE and ROGERS, Circuit Judges; FORESTER, District Judge.*

ORDER

4
On February 9, 2004, this court issued an opinion affirming Defendant Damon Dunbar's conviction and sentence. United States v. Dunbar, 357 F.3d 582 (6th Cir.2004). On January 24, 2005, the United States Supreme Court granted Dunbar's petition for a writ of certiorari, vacated the judgment of this court, and remanded to this court for further consideration in light of United States v. Booker, 543 U.S. ___, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005). Dunbar v. United States, ___ U.S. ___, 125 S. Ct. 1029, 160 L. Ed. 2d 995 (2005). We reinstate our opinion of February 9, 2004, affirming Dunbar's conviction, with the exception of Part II.B. With respect to Dunbar's sentence, we vacate the judgment and sentence of the district court, and remand to the district court for resentencing in accordance with Booker.



Notes:


*
 The Honorable Karl S. Forester, United States District Judge for the Eastern District of Kentucky, sitting by designation